Name: Commission Regulation (EEC) No 1683/89 of 14 June 1989 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 6. 89 Official Journal of the European Communities No L 164/ 19 COMMISSION REGULATION (EEC) No 1683/89 of 14 June 1989 fixing the import levies on milk and milk products force should be altered to the amounts set out in the Annex hereto, THE COMMISSION Of THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 763/89 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 1167/89 (3), as last amended by Regulation (EEC) No 1484/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1167/89 to the prices known to the Commission that the levies at present in HAS ADOPTED THIS REGULATION : Article 1 1 . The import levies referred to in Article 14 of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. 2. There shall be no levy for imports from Portugal, including the Azores and Madeira, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 16 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 84, 29 . 3 . 1989 , p. 1 . (3) OJ No L 121 , 29 . 4. 1989, p . 20 . (4) OJ No L 147, 31 . 5. 1989, p . 16. No L 164/20 Official Journal of the European Communities 15. 6 . 89 ANNEX to the Commission Regulation of 14 June 1989 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 12,22 0401 10 90 11,01 0401 20 11 17,41 0401 20 19 16,20 0401 20 91 22,63 0401 20 99 21,42 0401 30 11 I 59,56 0401 30 19 58,35 0401 3031 116,38 0401 30 39 115,17 0401 30 91 197,37 0401 30 99 196,16 040210 11 73,07 0402 10 19 65,82 0402 10 91 (') 0,6582 / kg + 26,09 040210 99 t (1) 0,6582 / kg + 18,84 0402 21 11 147,03 0402 21 17 139,78 0402 21 19 139,78 040221 91 193,11 0402 21 99 185,86 0402 29 11 OH3) 1,3978 / kg + 26,09 0402 29 15 0 1,3978 / kg + 26,09 0402 29 19 (') 1,3978 / kg + 18,84 0402 29 91 (') 1,8586 / kg + 26,09 0402 29 99 (') 1,8 586 / kg + 18,84 0402 91 11 31,42 0402 91 19 li 31,42 0402 91 31 39,27 0402 91 39 | 39,27 0402 91 51 116,38 0402 91 59 115,17 0402 91 91 197,37 0402 91 99 196,16 0402 99 11 52,87 0402 99 19 52,87 0402 99 31 0 1,1 275 / kg + 22,47 0402 99 39 (') 1,1 275 / kg + 21,26 0402 99 91 (') 1,9374 / kg + 22,47 0402 99 99 0 1,9374 / kg + 21,26 15. 6 . 89 Official Journal of the European Communities No L 164/21 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 11 19,82 0403 10 13 25,04 0403 10 19 61,97 0403 10 31 (') 0,1 378 / kg + 24,88 0403 10 33 0 0,1 900 / kg + 24,88 0403 10 39 (l) 0,5593 / kg + 24,88 0403 90 11 II 73,07 0403 90 13 | 147,03 0403 90 19 193,11 0403 90 31 (') 0,6582/kg + 26,09 0403 90 33 (') 1 3978 / kg + 26,09 0403 90 39 (') 1,8 586 / kg + 26,09 0403 90 51 I 19,82 040390 53 25,04 0403 90 59 61,97 0403 90 61 (') 0,1 378 / kg + 24,88 0403 90 63 0 0,1 900 / kg + 24,88 0403 90 69 (') 0,5593 / kg + 24,88 0404 10 11 || 12,56 0404 10 19 (') 0,1 256 / kg + 18,84 0404 10 91 0 0,1 256 / kg 0404 10 99 0 0,1 256 / kg + 18,84 0404 90 11 Il 73,07 0404 90 13 \ 147,03 0404 90 19 I..! 193,11 0404 90 31 73,07 0404 90 33 147,03 0404 90 39 193,11 0404 90 51 (') 0,6582 / kg + 26,09 0404 90 53 (') 1,3978 / kg + 26,09 0404 90 59 0 1,8586 / kg + 26,09 0404 90 91 (') 0,6582 / kg + 26,09 0404 90 93 (') 1,3978 / kg + 26,09 0404 90 99 (') 1,8586 / kg + 26,09 0405 00 10 l 202,78 0405 00 90 247,39 0406 10 10 238,13 0406 10 90 29835 0406 20 10 0 363,24 0406 20 90 \ 363,24 040630 10 &lt;3) 181,74 0406 30 31 (3) 183,53 0406 3039 0 181,74 0406 30 90 (3) 278,46 0406 40 00 (3&gt; 158,11 0406 90 1 1 (3) 234,59 No L 164/22 Official Journal of the European Communities 15. 6. 89 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0406 90 13 0 238,89 0406 90 15 0 238,89 0406 90 17 (3) 238,89 0406 90 19 363,24 0406 90 21 (3) 234,59 0406 90 23 (3) 201,63 0406 90 25 (3) 201,63 0406 90 27 (3) 201,63 0406 90 29 (3) 201,63 0406 90 31 (3) 201,63 0406 90 33 || 201,63 0406 90 35 (3) 201,63 0406 90 37 (3) 201,63 0406 90 39 (3) 201,63 0406 90 50 (3) 201,63 0406 90 61 || 363,24 0406 90 63 363,24 0406 90 69 363,24 0406 90 71 238,13 0406 90 73 || 201,63 0406 90 75 Il 201,63 0406 90 77 || 201,63 0406 90 79 || 201,63 0406 90 81 || 201,63 0406 90 83 201,63 0406 90 85 201,63 0406 90 89 (3) 201,63 0406 90 91 || 238,13 0406 90 93 || 238,13 0406 90 97 II 298,35 0406 90 99 || 298,35 1702 10 10 || 33,60 1702 10 90 33,60 2106 90 51 33,60 2309 10 15 51,79 2309 10 19 I 66,92 2309 10 39 63,71 2309 10 59 54,89 2309 10 70 66,92 2309 90 35 51,79 2309 90 39 66,92 2309 90 49 63,71 2309 90 59 I 54,89 2309 90 70 66,92 15. 6. 89 Official Journal of the European Communities No L 164/23 (l) The levy on 100 kg of product falling within this subheading is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. 0 The levy on 100 kg of product falling within this subheading is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this subheading imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation .